DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonen et al. (US Pub No 2014/0182975 A1) in view of Biass (US Pat No 4,643,609) and Callaway (US Pat No 2,719,608) 
Re claims 1, 8, a termination body (general body shown in fig. 3c that has the two side walls); a fixed wedge (right element 4 in fig. 4) secured to the termination body and having a fixed wedge surface (inclined surface of 4); a moving wedge (8) disposed in the termination body having a moving wedge surface (inclined surface of 8) interactive with the fixed wedge surface; wherein when the elevator belt is inserted into the termination body between the moving wedge and the termination body and a tension load is applied to the elevator belt, the moving wedge surfaces are urged to move relative to the fixed wedge surfaces to apply a contact pressure to the elevator belt thus retaining the elevator belt at the termination body (fig. 4 shows 8 would press against R when moving downward relative to 4, thereby retaining R at the termination body); wherein the moving wedge has one or more surface coatings, treatments or patterns thereon to provide high friction to engage the elevator belt (par [0049] describes a “rough or patterned contact surface”).
Re claims 5, 12, wherein the fixed wedge surfaces (plurality of surfaces taught below) are nonparallel to a rear face (rightmost longitudinal face of 4) of the fixed wedge, the rear face being furthest from the moving wedge (the inclined wedge surface is shown nonparallel to the vertical rear face).
Re claims 6, 13, wherein the moving wedge surfaces (plurality of surfaces taught below) are parallel to the fixed wedge surfaces (fig. 4 shows the two inclined surfaces are parallel).  
Re claim 15, wherein the termination assembly is disposed at the elevator car (fig. 1 shows 2 is at the car).
Re claim 16, wherein the elevator belt is in an unbent orientation in the termination body (fig. 4 shows R is unbent).
Re claim 17, 
Re claim 18, a method of terminating an elevator belt (R) comprising: urging a belt end through a termination body (4) of a termination assembly (2) in a first direction (up direction shown in fig. 4), between the termination body and a moving wedge (8); urging the belt in a second direction (down direction in fig. 4) opposite the first direction, thereby urging movement of the moving wedge relative to a fixed wedge (right side of 4 shown in fig. 4), the moving wedge having a moving wedge surface (inclined surface) interactive with a fixed wedge surface (inclined surface) of the fixed wedge; and urging the moving wedge into contact with the elevator belt via the interaction between the moving wedge and the fixed wedge, thus applying a contact pressure to the elevator belt to retain the elevator belt at the termination body (fig. 4 shows 8 would press against R when moving downward relative to 4, thereby retaining R at the termination body); wherein the moving wedge has one or more surface coatings, treatments or patterns thereon to provide high friction to engage the elevator belt (par [0049] describes a “rough or patterned contact surface”).
Re claim 20, wherein the elevator belt includes: a plurality of tension elements (12a,b,c,d) extending longitudinally along a belt length and arranged generally spaced apart and parallel to each other (fig. 5); and a jacket (p) in which the plurality of tension elements are retained.
Ikonen does not disclose:
Re claims 1, 8, 18, 
Re claims 4, 11, wherein the termination body is a tubular member.
Re claims 7, 14, wherein the plurality of moving wedge surfaces is three moving wedge surfaces and the plurality of fixed wedge surfaces in three fixed wedge surfaces.
However, Biass’609 teaches a clamping assembly (fig. 3) wherein:
Re claims 1, 8, 18, the fixed wedge (10) having a plurality of fixed wedge surfaces (5); the moving wedge (7a) having a plurality of moving wedge surfaces (8).
Re claims 4, 11, wherein the termination body is a tubular member (fig. 3 shows the assembly is tubular).
Re claims 7, 14, wherein the plurality of moving wedge surfaces is three moving wedge surfaces (fig. 3 shows three corresponding surfaces 8) and the plurality of fixed wedge surfaces in three fixed wedge surfaces (fig. 3 shows three corresponding surfaces 5).
However, Callaway teaches a clamping assembly (fig. 4) comprising:
Re claims 1, 8, 18, transmitting a compressive force from the fixed wedge (88) to the moving wedge (150) via a bearing assembly (166,168) disposed between the fixed wedge and the moving wedge (fig. 4), the bearing assembly including a plurality of roller elements (168) retained in a roller cage (166), the roller cage disposed between the fixed wedge and the moving wedge (fig. 4), the roller cage fixed to the termination body (the cage being fixed to the termination body 22 via 164,158,130).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of surfaces, as taught by Biass, in order to minimize the profile of the assembly since the plurality of surfaces occupy the same lateral space. This would make the termination assembly more compact.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a bearing assembly, as taught by Callaway, to reduce the friction .

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. Applicant argues the prior arts do not teach the newly added limitation in the claims. Examiner respectfully disagrees. The Ikonen reference par [0049] describes a “rough or patterned contact surface” on the moving wedge element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) 270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Minh Truong/Primary Examiner, Art Unit 3619